Citation Nr: 1807005	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 17, 2012, in excess of 20 percent effective that date to February 23, 2015, and in excess of 40 percent effective that date to the present for a lumbosacral strain with herniated discs at L4-5 and L5-S1.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5. Entitlement to a TDIU on an extraschedular basis for the period prior to July 22, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1998 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

In July 2014, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

These issues were previously before the Board in September 2014 and again in January 2017.  On each occasion, they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that during the pendency of this appeal, the Veteran was awarded an increased rating for her service-connected lumbosacral strain with herniated discs.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

The issue of entitlement to TDIU prior to July 22, 2014 is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 17, 2012, the Veteran's lumbosacral strain with herniated discs at L4-5 and L5-S1 resulted in no more than intermittent pain and slight limitation of motion, without muscle spasm, intervertebral disc syndrome, or loss of lateral motion.  

2.  Prior to February 23, 2015, the Veteran's lumbosacral strain with herniated discs at L4-5 and L5-S1 resulted in no more than moderate limitation of motion characterized by forward flexion to at least 60 degrees, and an absence of muscle spasm, ankylosis or incapacitating episodes.  

3.  Effective February 23, 2015, the Veteran's lumbosacral strain with herniated discs at L4-5 and L5-S1 resulted in forward flexion greater than 30 degrees and an absence of ankylosis of the lumbosacral spine.  

4.  For the entirety of the appeals period, the Veteran's patellofemoral pain syndrome of the right knee has resulted in extension to 0 degrees or more, and flexion greater than 60 degrees.  

5.  For the entirety of the appeals period, the Veteran's patellofemoral pain syndrome of the right knee has resulted in extension to 0 degrees or more, and flexion greater than 60 degrees.  

6.  The Veteran has met the schedular criteria of 38 C.F.R. § 4.16(a) since July 22, 2014.  

7.  The Veteran's service-connected disabilities prevent her from maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to February 17, 2012, in excess of 20 percent effective that date to February 23, 2015, and in excess of 40 percent effective that date for a lumbar strain with herniated discs at L4-5 and L5-S1 have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2017); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-95 (2002).   

2.  The criteria for an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2017).  

3.  The criteria for an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2017).  

4.  The criteria for a grant of TDIU have been met for the period beginning July 22, 2014.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  Additionally, the Board must consider pain on both active and passive motion of the affected joint, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

a. Lumbosacral strain

The Veteran seeks an increased initial rating for her service-connected lumbosacral strain with herniated discs at L4-5 and L5-S1.  For this disability, she has been awarded a 10 percent rating effective July 15, 2002, a 20 percent rating effective February 17, 2012, and a 40 percent rating effective February 23, 2015.  She contends that this disability results in pain, limitation of motion, and functional impairment, and an increased initial rating is thus warranted.  For the period between June 23, 2017, and November 30, 2017, she has been awarded a temporary total (100 percent) rating for convalescence purposes.  The Board notes the temporary total evaluation was granted in a July 2017 rating decision and it was initially only granted until September 30, 2017.  In December 2015, the Veteran filed another application for benefits and explained she sought an extension of the convalescence as her doctor had advised her to stay off of work through November 7, 2017.  A January 2018 rating decision extended the temporary evaluation until November 30, 2017 and the Veteran has not expressed disagreement with this decision at this time.  Thus, the amount and duration of this award is not in dispute at the present time.

In the August 2012 rating decision granting the Veteran service connection for a lumbosacral strain, an effective date of July 15, 2002 was assigned by the RO.  Since that date, the diagnostic criteria for the evaluation of spinal disabilities were modified.  Effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. Â§ 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the previous criteria, Diagnostic Code (DC) 5292 provides for the assignment of a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a maximum 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2002).  

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.  

Under the old DC 5295, which pertains to lumbosacral strain, a 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  A maximum disability rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003).  

Under old DC 5293, for intervertebral disc syndrome, a 60 percent rating is assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseases disc, with little intermittent relief.  A 40 percent rating is assigned for severe intervertebral disc syndrome with recurring attacks, and intermittent relief.  A 20 percent rating is assigned for moderate intervertebral disc syndrome with recurring attacks.  Finally, a 10 percent rating is assigned for mild intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Currently, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235-43 (2017).  

Spinal disabilities may also be rated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2017).  

Finally, the Board notes the Veteran has already been awarded separate compensable ratings of 20 percent each for radiculopathy of the right and left lower extremities.  As those ratings are not before the Board, they will not be considered at this time.  

Considering first the prior criteria for spinal disabilities, the preponderance of the evidence is against increased ratings under this criteria.  The Veteran was first afforded a VA examination of the spine in June 2003, at which time she reported intermittent pain of the low back since service.  She denied, however, weakness of the low back, paresthesias, radiculopathy, or bowel or bladder incontinence.  On objective examination, she had tenderness to palpation of the lumbosacral spine, but was without spasm.  Her posture, musculature, and spinal alignment were all within normal limits.  Range of motion testing indicated forward flexion to 65 degrees, extension to 35 degrees, lateral flexion to 45 degrees bilaterally, and lateral rotation to 35 degrees on the right and 30 degrees on the left.  Strength, sensation, reflexes, coordination, and neurological functioning were all within normal limits.  No incapacitating episodes were reported.  

Thus, based on these findings of no more than slight limitation of motion, the absence of muscle spasm or intervertebral disc syndrome, and no loss of lateral spine motion, an initial rating in excess of 10 percent prior to February 17, 2012, is not warranted under the prior rating criteria for spinal disabilities.  

The Board also finds the preponderance of the evidence is against a disability rating in excess of 20 percent prior to February 23, 2015, under the prior rating criteria.  The Veteran was next afforded a VA examination in July 2012, at which time she reported intermittent pain of the low back, especially with use.  On range of motion testing, she had forward flexion to 65 degrees, with pain beginning at 60 degrees; extension to 15 degrees, with pain beginning at 10 degrees; lateral rotation to 20 degrees bilaterally, with pain reported at 20 degrees bilaterally, and; lateral flexion to 20 degrees bilaterally with pain reported at 20 degrees bilaterally.  After repetitive use, forward flexion of the spine was to 60 degrees.  No muscle spasm or localized tenderness was noted, and the Veteran did not have additional limitation of motion due to such factors as incoordination, fatigability, weakness, instability, or similar factors.  Muscle strength, sensation, and reflexes of the lower extremities were also within normal limits.  While the examiner noted the Veteran had intervertebral disc syndrome, no incapacitating episodes were reported.  

Thus, based on these findings of no more than moderate limitation of motion and the absence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, an initial rating in excess of 20 percent prior to February 23, 2015, is not warranted under the prior rating criteria for spinal disabilities.  Additionally, as the Veteran was without incapacitating episodes or recurring attacks due to intervertebral disc syndrome, a higher evaluation under that criteria is also not warranted.  

Finally, the preponderance of the evidence is against a disability rating in excess of 40 percent effective February 23, 2015 under the prior criteria for spinal disabilities.  For this period, the Veteran was afforded February 2015 and March 2017 VA examinations of her lumbosacral spine.  Under DCs 5292 and 5295, a 40 percent rating is the maximum schedular rating available.  A 60 percent rating is warranted under the former version of DC 5293; however, neither the February 2015 nor the March 2017 VA examination reports reflect pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseases disc, with little intermittent relief.  As such, the preponderance of the evidence is against a disability rating in excess of 40 percent effective February 23, 2015 under the prior rating criteria for spinal disabilities.  

The Board must next consider entitlement to increased ratings under the current rating criteria for the spine.  For the period prior to February 17, 2012, for which a 10 percent rating has been assigned, the aforementioned evidence is against a higher evaluation.  For this period, the Veteran displayed forward flexion to 60 degrees or more, and combined range of motion of the thoracolumbar spine of 120 degrees or more at all times during this period.  Additionally, no examiner found any additional limitation of motion resulting from such factors as pain, pain on use, fatigue, weakness, lack of endurance, or incoordination, as would support a higher evaluation.  Thus, an increased initial rating on that basis is not warranted.  See DeLuca, 8 Vet. App. at 202.  The Veteran has also not displayed muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Next, the record does not reflect incapacitating episodes for this period totaling at least two weeks in the prior 12 months, as would warrant a higher evaluation.  Thus, an initial rating in excess of 10 percent prior to February 17, 2012, for the service-connected lumbosacral strain must be denied.  

Considering next the period prior to February 23, 2015, the preponderance of the evidence is against a disability rating in excess of 20 percent for this period.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such has not been demonstrated or more nearly approximated in the present case.  According to the July 2012 VA examination report, the Veteran had forward flexion to at least 60 degrees before the reported onset of pain.  Furthermore, no additional limitation of motion was noted to result with repetitive motion or due to such factors as pain, pain on motion, lack of endurance, incoordination, fatigue, or weakness.  Additionally, because the Veteran had at least some range of motion of the thoracolumbar spine on all planes of motion, ankylosis or the functional equivalent thereof was not demonstrated.  The record also does not reflect any incapacitating episodes as defined by VA having a duration of between four and six weeks in a 12 month period during the pendency of this appeal.  For these reasons, the preponderance evidence of record is against a rating greater than 20 percent for the thoracolumbosacral spine disability based on the General Rating Formula.  38 C.F.R. §§ 4.3, 4.7.  

Finally, the Board must consider entitlement to a disability rating in excess of 40 percent effective February 23, 2015 under the revised rating criteria.  Based on the aforementioned February 2015 and March 2017 VA examination reports, the preponderance of the evidence weighs against a rating in excess of 40 percent under the revised criteria.  At all times of record during this period, the Veteran displayed some range of motion of the lumbosacral spine, indicating she does not have unfavorable ankylosis or the functional equivalent thereof.  She has also not exhibited intervertebral disc syndrome which results in incapacitating episodes totaling six weeks or more during the prior 12 months.  Finally, as the Veteran has displayed a similar level of impairment during the entirety of this appeal, staged ratings in excess of those already awarded are not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

In conclusion, increased initial ratings for the Veteran's lumbosacral strain with herniated discs are denied, as the preponderance of the evidence is against such awards under both the prior and current applicable rating criteria.  As a preponderance of the evidence is against the award of such ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b. Patellofemoral syndrome of the bilateral knees

The Veteran seeks initial ratings in excess of 10 percent each for patellofemoral syndrome of the left and right knees.  She contends these disabilities result in pain and limitation of motion, as well as functional impairment of her mobility; thus, increased ratings are warranted.  

As in the present case, knee disabilities are generally rated based on limitation of motion of the knee joint.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion due to arthritis, instability, and/or meniscal impairment of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  In the present case, the Veteran has already been awarded separate compensable ratings of 10 percent each for instability of the right and left knee; as those ratings are not before the Board, entitlement to additional ratings based on instability and/or lateral subluxation need not be further considered.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

The Veteran was afforded VA examinations in June 2003, July 2012, February 2015, and March 2017.  Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for either the service-connected right or left knee disability.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion or extension of either knee is not warranted, as the Veteran has exhibited flexion in excess of 60 degrees and extension in excess of 10 degrees for both knees during this period, taking into account both active and passive range of motion.  While instability of both knee joints has been noted on objective examination, the Veteran has already been granted separate compensable ratings for instability of the knees, as noted above.  

Further, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss from repetition which would result in a higher evaluation.  While the various VA examinations reflected reported pain on motion, the examiners specifically performed repetitive testing and found no additional functional loss after such testing.  In this regard, the Court has clearly indicated that painful motion does not equate to limited motion.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results." Mitchell, 25 Vet. App. at 41, 43.  Without any evidence of functional loss from the pain, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a higher rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of surgical removal of semilunar cartilage of the knee, as would warrant a higher rating under Diagnostic Code 5259.  Thus, a separate or increased rating on those bases is not warranted.  

In conclusion, the preponderance of the evidence is against the award of disability evaluations in excess of 10 percent each for the Veteran's patellofemoral syndrome of the right and left knees at any time during the pendency of this appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

TDIU

The Veteran asserts that the combined impact of her service-connected disabilities render her unable to obtain and retain gainful employment and thus supports her entitlement to a TDIU.  In support of her claim, she has testified that due to these disabilities she has severe pain and is unable to work because she cannot bend, lift or twist, thus rendering her unable to secure or follow a substantially gainful occupation.  She has stated that both sitting and standing for extended periods is painful.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran has been granted service connection for a depressive disorder with somatic symptoms, with a 50 percent rating from July 22, 2014 and a 70 percent disability rating; a lumbosacral strain, with a 10 percent rating from July 15, 2002, a 20 percent rating from February 17, 2012 and a 40 percent rating since then (along with a temporary total evaluation); radiculopathy of the right and left lower extremities, rated as 10 percent disabling from February 23, 2015 and then 20 percent disabling from March 2, 2017 for each extremity; patellofemoral pain syndrome of the right and left knees, with separate 10 percent ratings; instability of the right and left knees, with separate 10 percent ratings, and; residuals of cervical cancer and post-operative scars following cervical cancer surgery, both with noncompensable ratings.  Her combined rating was 30 percent from July 15, 2002, 40 percent from February 17, 2012, 70 percent from July 22, 2041, 80 percent from February 23, 2015 and 90 percent from March 2, 2017.  As such, the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a) and has met such criteria since July 22, 2014.   

Review of the record indicates the Veteran reported having a college education and past work experience as a home health aide.  She indicated he last worked full time in approximately 2013.  Concerning her college studies, the Veteran reported difficulty with her courses, such that it took her 7 years to complete her 4-year college degree.  

Pursuant to the Board's January 2017 remand, the Veteran was afforded a VA social and industrial survey in March 2017.  The examiner noted the Veteran's various service-connected disabilities, and reported that these disabilities interfered with her ability to perform her duties as a home health aide, and that her various orthopedic pains occupied much of her thoughts and focus.  The examiner further opined that the Veteran's prognosis for substantial improvement was poor.  The examiner did not, however, provide an opinion regarding the Veteran's overall employability and the cumulative effects of her service-connected disabilities.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt in the favor of the Veteran, that the evidence supports the conclusion that her service-connected disabilities prevent her from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the record supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board thus concludes that the evidence shows she is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Therefore, the appeal of that issue is granted.  


ORDER

An initial disability rating in excess of 10 percent prior to February 17, 2012, in excess of 20 percent effective that date to February 23, 2015, and in excess of 40 percent effective that date for a lumbosacral strain with herniated discs at L4-5 and L5-S1 is denied.  

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  

An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.  

A TDIU is granted for the period beginning July 22, 2014.  


REMAND

A preliminary review of the record discloses the need for further development prior to final appellate review. The record reflects, as is noted above, the Veteran first met the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) on July 22, 2014. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16 (b). Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). In this case, the Veteran has consistently advised that she has been unemployable since 2013, but the RO has not considered or referred the case for extraschedular consideration for the period prior to July 22, 2014. 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16 (b) and may only refer the claim to the C&P Director for extraschedular consideration. See Bowling v. Principi, 15 Vet. App. 1 (2001). Therefore, this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:


1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to July 22, 2014, in accordance with 38 C.F.R. § 4.16 (b).

2. Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim. If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B , 7112.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


